— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered September 9, 1985, convicting him of criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecution failed to prove that he aided in the commission of a felony. The evidence showed that the defendant and a companion spontaneously joined two men who had beckoned to them. As soon as the defendant was given currency, his companion delivered two tinfoil packages later found to contain cocaine to one of the men. The group then dispersed. Viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620), it is clear that the evidence was legally sufficient to support the conviction.
In addition, the defendant argues that there was a gap in the chain of custody for the tinfoil packages. After the sale, the packages were out of sight for about three minutes until the police stopped the purchaser’s car and found the packages in his clenched right hand. No other drugs were found in the car. This gap was not sufficient to raise a reasonable doubt as to the defendant’s guilt. The elapsed time was brief and the foil packages were recovered from the purchaser’s hand, where they had been last seen by the observing officer. In any event this deficiency did not warrant suppression of the evidence, but rather went to the weight to be given the evidence (see, People v Julian, 41 NY2d 340, 342-343, 344; People v McCutcheon, 122 AD2d 169).
We have considered the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Eiber, Sullivan and Balletta, JJ., concur.